Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 16-35 are pending and a preliminary amendment to the claims filed on 09/22/2020 is acknowledged. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith.   

Objection
Claims 26, 28 and 31-32 are objected to a minor informalities.  
Claim 26 recites “each oleate derivative” which would be better write as “the oleate derivative” in light of “an oleate” in line 1. 

Each of claims 31-32 depends from independent claim 16 reciting “a subject” and thus, “a subject” in line 2 would be better to write as “the subject”. 
Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 depending from claim 16 recites “the supplement” in line 2, which lacks sufficient antecedent basis because either claim 16 or claim 26 does not refer to “supplement” therein.  
Claims 27-29 depending from claim 16 are also rejected due to vagueness of base claim 26. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent no. 8,703,818B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require the same composition comprising a C16:1n7-palmitoleate derivative and a palmitate derivative; wherein the formulation  
The difference between instant claims and patent ‘818 is that the instant claims relate to a method of improving the blood lipid profile of a subject and the patent ‘818 claims relate to a dietary supplement. However, since the instant method claims require using the same composition as that of patent ‘818, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of patent no. 9,861,602B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require a very similar composition comprising a C16:1n7-palmitoleate derivative and a palmitate derivative; wherein each palmitoleate and palmitate derivative is independently a free acid, pharmaceutically acceptable salt, (C1-C4)alkyl ester, monoglyceride, diglyceride, triglyceride, or a combination of any two or more thereof. The difference between instant claims and patent ‘602 is that patent ‘602 relates to a method for treating a cardiovascular disease or condition which correlate to the instantly claimed improving the blood lipid profile, and but remains silent about the composition comprises the amount of at least 20 wt % of the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent no. 9,877,943B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require a very similar composition comprising a C16:1n7-palmitoleate derivative and a palmitate derivative; wherein each palmitoleate and palmitate derivative is independently a free acid, pharmaceutically acceptable salt, (C1-C4)alkyl ester, monoglyceride, diglyceride, triglyceride, or a combination of any two or more thereof. The difference between instant claims and patent ‘943 is that patent ‘943 relate to a method for improving heart health in a subject which correlate to the instantly claimed improving the blood lipid profile and but remains silent about the composition comprises at least 20 wt % of the C16:1n7-palmitoleate the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.

Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of patent no. 10835508B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘508 require a very similar composition comprising a C16:1n7-palmitoleate derivative and a palmitate derivative in a ratio about 1.1:1 to about 100:1 which overlaps the instant range of 20:1 to 100:1, and the amount of palmitoleate from about 30 to about 90% which overlaps the instant range of at least 20%, 35%, 50% or 90%, and wherein each palmitoleate and palmitate derivative is independently a free acid, pharmaceutically acceptable salt, (C1-C4)alkyl ester, monoglyceride, diglyceride, triglyceride, or a combination of any two or more thereof. The difference between instant claims and patent ‘508 is that the instant claims are directed to a method of improving the blood lipid profile while patent ‘508 relates to a  However, since the instant method requires the very same composition of patent ‘508 and the instant claims recite “comprising” which does not exclude introduction of other ingredients such as hexadecatetradienoate of patent ‘508. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.

Conclusion
Claims 16-35 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KYUNG S CHANG/Primary Examiner, Art Unit 1613